Citation Nr: 1526937	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under Chapter 1606, Title 10 of the United States Code (also known as the Montgomery GI Bill Selected Reserves (MGIB-SR).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant was a member of the United States Navy Reserve between March 1979 and May 1993.  During that time, the appellant had unverified periods of active duty for training (ACDUTRA) and unverified periods of inactive duty training (INACDUTRA), as well as a verified initial period of ACDUTRA from March 26, 1979 to July 25, 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 determination issued by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma that the appellant was not entitled to education benefits under the Montgomery GI Bill Selected Reserves (MGIB-SR) education benefits program (Chapter 1606, Title 10 of the United States Code).

In addition to the paper education file, there is an electronic file associated with the claim.  The electronic file does currently contain evidence pertinent to the claim that is not included in the paper claims file - namely, education documents dated between 1989 and 1991.


FINDINGS OF FACT

1.  The appellant was initially eligible for 36 months of educational assistance benefits under 10 U.S.C. Chapter 1606 (formerly Chapter 106), the Montgomery GI Bill for Selected Reserves (MGIB-SR), on November 9, 1986, the date he reenlisted or extended his enlistment for six years.

2.  The appellant, as a member of the Selected Reserve, had until November 10, 1996, to use his 36 months of entitlement under 10 U.S.C. Chapter 1606 (formerly Chapter 106), the Montgomery GI Bill for Selected Reserves (MGIB-SR).

3.  The appellant separated from the Navy Selected Reserve in May 1993; thereafter, he did not reenlist in Navy Selected Reserve or enlist in any other branch of the Selected Reserve. 


CONCLUSION OF LAW

The criteria for eligibility for educational assistance benefits under 10 U.S.C. Chapter 1606, the Montgomery GI Bill for Selected Reserves (MGIB-SR), beyond May 1993 have not been met.  10 U.S.C.A. §§ 16.132, 16133, 16134 (West 2014); 38 C.F.R. §§ 21.1034, 21.7540(a), 21.7550 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  See also 38 C.F.R. § 21.7530 (2014) (directing the VA to apply §§ 21.1031 and 21.1032 to Chapter 1606 claims). 

In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim in this case, these provisions are not applicable to the claim decided below.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

II.  The Merits of the Claim

In September 2013, the appellant submitted an application (VA Form 22-1990) for Montgomery GI Bill-Selected Reserve (MGIB-SR) or Chapter 1606 education benefits.  These benefits are intended to encourage membership in the Selected Reserve of the Ready Reserve.  See 10 U.S.C.A. § 16131.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program, and VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school, providing educational assistance for people enrolled in approved programs of education or training.  38 C.F.R. §§ 21.7520, 21.7540. 

Educational benefits are available to a member of the Selected Reserve under Chapter 1606 (formerly Chapter 106) when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540. 

Review of the evidence of record reveals that the appellant signed a DD Form 2384, Selected Reserve Educational Assistance Program (GI Bill) Notice of Basic Eligibility, on December 13, 1986.  That document included a paragraph which stated that the appellant's entitlement to unused education assistance benefits would normally expire on the earlier of the following two dates: the 10th anniversary of eligibility to benefits if he remained a member in good standing during that period, or on the date of separation from the Selected Reserve.  In January 1987, the commanding officer of the appellant's reserve unit informed VA that the appellant had reenlisted or extended his enlistment for six years on November 9, 1986.  A VA Form 22-1993a, Certificate of Eligibility (Supplemental), dated in November 1991, reflects that the appellant, as a member of the Selected Reserve, was eligible for thirty-six months of educational assistance benefits under 10 U.S.C. Chapter 106 (now 1606), and that he had until November 10, 1996, to use his 36 months of entitlement.

The appellant separated from the Navy Selected Reserve in May 1993.  After that date, he did not reenlist in Navy Selected Reserve or enlist in any other branch of the Selected Reserve. 

In October 2013, the Department of Defense (DOD) determined that the appellant's basic eligibility date was November 9, 1986.  The DOD also determined that the eligibility ended on the date of the appellant's separation from the Selected Reserve (May 31, 1993).

A reservist is eligible to receive benefits under Chapter 1606 if several requirements are met.  See 10 U.S.C Chapter 1606; 38 C.F.R. §§ 21.7500 to 21.7807.  The period of eligibility expires, generally, on the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance or, if earlier, the date the reservist is separated from the Selected Reserves.  38 C.F.R. § 21.7550(a).  A reservist who has separated from the Selected Reserve may reestablish eligibility for Chapter 1606 benefits by rejoining the Selected Reserve within one year from the date of separation.  VA EDUCATION PROCEDURES MANUAL M22-4 (M22-4), PART VIII, CH. 1, ¶ 1.03 (July 7, 2011).

The appellant was previously enlisted in the Navy Selected Reserve and was eligible for Chapter 1606 benefits up until his separation from Selected Reserve in May 1993.  38 U.S.C.A. § 16133(a); 38 C.F.R. §§ 21.7540(a)(3); 21.7550(a)(2).  He subsequently did not reenlist in the Navy Reserve or enlist in any other branch of the Selected Reserve or otherwise remain in the Selected Reserve.

In response to the appellant's October 2013 claim for MGIB-SR educational benefits, DOD determined that the appellant is not eligible for educational assistance benefits under 10 U.S.C. Chapter 1606, the Montgomery GI Bill for Selected Reserves (MGIB-SR).  Specifically, DOD noted that the appellant's eligibility was terminated on May 31,1993, based upon his discharge from the Navy Reserve.  Accordingly, his eligibility expired the date he separated from the Navy Selected Reserve.  38 C.F.R. § 21.7550(a).

The appellant has not disputed the fact that he separated from the Navy Reserve in May 1993.  In denying this claim, the Board is grateful for his 14 years of Naval Reserve service and acknowledges that the appellant unfortunately was unable to use all 36 months of his educational benefits.  However, VA (and, as such, the Board) is bound to accept any determination made by DOD regarding a claimant's Chapter 1606 eligibility.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).  The applicable criteria clearly reflect that determinations of eligibility dates for Chapter 1606 benefits are within the sole purview of the Armed Forces.  No such authority has been delegated to any other source.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).

There is no basis in law or fact whereby the appellant may be granted Chapter 1606 benefits beyond his separation from the Selected Reserve in May 1993.  The law, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board finds entitlement to education benefits beyond the date of his separation from the Select Reserve in May 1993, under Chapter 1606 of Title 10 of the United States Code, must be denied. 

VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DOD.  In this case, the Board is without legal authority to grant the benefit sought on appeal.  See 38 U.S.C.A. §§ 503, 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the appellant's claim for educational assistance under the MGIB-SR must be denied. 


				(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to education benefits under Chapter 1606, Title 10, United States Code (also known as the Montgomery GI Bill Selected Reserves (MGIB-SR), beyond May 1993 is denied.






____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


